Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leslie L. Daniel appeals the district court’s order adopting the recommendation of the magistrate judge and granting summary judgment in favor of the Appel-lees on Daniel’s claims of discrimination *924and retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Daniel v. Pickens County Sheriff Dep’t, No. 8:07-cv-04146-HMH, 2009 WL 2894343 (D.S.C. July 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.